Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 1 of 38 PageID 3760



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION


 BYRON BOUTIN,

                  Petitioner,

 v.                                             Case No. 5:17-cv-221-Oc-39PRL

 SECRETARY, DEPARTMENT
 OF CORRECTIONS, and ATTORNEY
 GENERAL, STATE OF FLORIDA,

                Respondents.
 _______________________________

                                        ORDER
                                I. Background
      Petitioner, Byron Boutin, through his attorney, challenges

 his 2013 state court (Citrus County) conviction of second-degree

 murder.   On   May   23,   2013,   a    grand   jury   returned   a   two-count

 Indictment against Petitioner, charging him               with first-degree

 murder (count one) and possession of a firearm by a convicted felon

 (count two).1 Doc. 8-2 at 41.2 On July 15, 2013, the State filed a

 notice of its intent to seek the death penalty. Id. at 53. On


      1 The State Attorney’s Office initially charged Petitioner by
 Information with second-degree murder and possession of a firearm
 by a convicted felon. See Doc. 8-2 at 3. The State filed a nolle
 prosequi after a grand jury returned its Indictment, which included
 a first-degree murder charge. Id. at 29, 35.

      2 Page numbers referenced throughout this order are those
 assigned by the Court’s electronic document numbering system,
 including exhibits filed by both Petitioner and Respondents. The
 Court will cite the exhibits by reference to the document number
 followed by the page number (i.e., Doc. __ at __).
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 2 of 38 PageID 3761



 August 1, 2013, Petitioner demanded a speedy trial, expressly

 waiving his right to conduct depositions. Id. at 56, 64; Doc. 8-3

 at 20, 25. The trial court thereafter granted Petitioner’s motion

 for appointment of co-counsel. Doc. 8-3 at 38-40. Proceeding with

 two attorneys, Petitioner’s trial began on August 19, 2013. Doc.

 8-12 at 29.

      On count one, a jury found Petitioner guilty of a lesser-

 included offense, second-degree murder. Doc. 8-10 at 15-16, 19-

 20; Doc. 8-21 at 71.3 After his trial, Petitioner entered a

 negotiated plea of no contest on count two, possession of a

 firearm. Doc. 8-10 at 19-20, 50, 55. On the murder conviction,

 Petitioner received a life sentence without the possibility for

 parole. Id. at 28.

      In his Petition for Writ of Habeas Corpus under 28 U.S.C. §

 2254 (Doc. 1; Petition), which Petitioner supplements with a

 memorandum (Doc 2; Memo), Petitioner raises five grounds. In his

 first four grounds, Petitioner contends his trial counsel was

 ineffective for (1) failing to file a motion for new trial, (2)

 failing to have portions of Petitioner’s recorded police interview

 redacted before trial or, to timely object, move for mistrial, or

 request a curative instruction at trial, (3) failing to object to




      3 The trial judge granted Petitioner’s motion to sever count
 two from the jury’s consideration at trial. Doc. 8-12 at 42-43.


                                      2
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 3 of 38 PageID 3762



 improper comments the prosecutor made during closing argument, and

 (4) failing to object to a Brady4 violation.5 See Petition at 4,

 6-7, 10, 12. In his fifth ground, Petitioner asserts the cumulative

 effect    of    counsel’s     deficient     performance     “produced     a

 fundamentally flawed trial.” Id. at 17.

                          II. Evidence at Trial

      At trial, the State published to the jury a four-plus-hour-

 long recorded interview of Petitioner by detectives. Doc. 8-17 at

 96. During this interview, Petitioner told the detectives that he,

 his co-defendant, Ms. Crystal Brinson, and the victim, Deanna

 Stires, were together at Petitioner’s house on December 24, 2012.

 Id. at 99, 103. All three had been doing drugs, together and

 separately.6 Id. at 102, 106. Petitioner was in bed most of the

 day because he had a cold. While he was in bed, Ms. Brinson and

 the victim were “playing on the computer and smoking dope.” Id. at

 105-06. The girls also arranged a drug deal with a man from Temple

 Terrace. Id. at 106. The man came to Petitioner’s house to exchange


      4 Brady v. Maryland, 373 U.S. 83, 86 (1963) (holding that the
 State’s suppression of potentially exculpatory evidence is a
 violation of the Due Process Clause of the Fourteenth Amendment).

      5Petitioner asserts these claims against “counsel” generally,
 without distinguishing between his two trial attorneys. Thus, the
 Court references Petitioner’s trial attorneys together as
 “counsel” throughout this order.

      6 According to a trial witness, the victim had been doing
 crystal methamphetamine (meth) for days before her death. Doc. 8-
 15 at 114, 117.
                                      3
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 4 of 38 PageID 3763



 “some dope for some [morphine] pills.” Id. at 107, 108. Petitioner

 told the detectives he gave Ms. Brinson the drugs Ms. Brinson

 traded for morphine pills, though Petitioner did not meet the man

 or participate in the drug deal. Id. at 107.

      Shortly after the drug deal, Petitioner and Ms. Brinson left

 the house for about one hour to run an errand. Id. at 108-09.

 During that time, the victim “up-ended” Petitioner’s house and

 stole some of his drugs (located both in a bag and a “bowl”). Id.

 at 109, 111. According to Petitioner, he confronted the victim

 about his missing drugs, but she could not be “talked to” and kept

 saying Petitioner had stolen all the clothes in his house from

 someone named Rusty. Id. at 110-11. When Petitioner’s friend

 “Momma”7 came to the house, Petitioner tried to find his bowl so

 they could smoke      meth together. Id.      at 111. Petitioner then

 realized that his bowl was missing, and he told Momma he believed

 the victim had taken it.8 Id. Momma helped Petitioner search for

 the missing bowl, and she questioned the victim. Id. at 111-12.


      7 The nickname “Momma” or “Momma C.J.” refers to Connie
 Waller. Doc. 8-15 at 111. According to Petitioner, Ms. Waller got
 her nickname because “[s]he’s everybody’s Momma.” Doc. 8-19 at 53.

      8 Petitioner explained to the detectives that he met the
 victim at Momma’s house. Thus, he thought Momma was responsible
 for bringing them together. Doc. 8-18 at 28. Petitioner said, “I
 hold Momma responsible because I met [the victim] at Momma’s house.
 You know, if I met somebody at your house, it’s kind of you vouching
 for them.” Id. Petitioner later said, “Momma C.J. was going to get
 a[n] . . . earful . . . over introducing me to that girl.” Id. at
 49.
                                      4
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 5 of 38 PageID 3764



 Petitioner said Momma could not “get through” to the victim, who

 was crying and continued saying Petitioner stole another man’s

 clothes. Id.

      Petitioner eventually found his missing bag of drugs in the

 victim’s wallet, but he could not find his bowl.9 Id. at 113, 116.

 When Momma was ready to leave, Petitioner asked Momma to take the

 victim with her because he wanted the victim out of his house. Id.

 at 114. Momma did not take the victim, but Momma took the victim’s

 belongings on the understanding that Petitioner planned to bring

 the victim to Momma’s house later. Id.; Doc. 8-19 at 40-41. After

 Momma left, Petitioner spent about two to three hours searching

 for his missing bowl. Doc. 8-17 at 115. He told the detectives he

 was unsure what Ms. Brinson and the victim were doing during that

 time, but he thought they were talking in the kitchen or the

 bedroom. Id. at 117, 119. Petitioner later acknowledged, however,

 that Ms. Brinson had been interrogating the victim to find out

 where the victim hid Petitioner’s bowl. Doc. 8-18 at 62-63.

      In the early morning hours of           December 25, 2012,       after

 Petitioner ceased his search for the missing bowl, Petitioner told

 Ms. Brinson and the victim that he was going to take the victim




      9 Petitioner ended up finding the bowl about five days later.
 Doc. 8-17 at 116.


                                      5
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 6 of 38 PageID 3765



 back to Momma’s house.10 Doc. 8-17 at 117, 121, 127. The victim

 willingly walked to the door with Petitioner and Ms. Brinson, but

 then she started “to freak out” and did not want to leave the

 house. Id. at 122. Using Petitioner’s gun, and in Petitioner’s

 presence, Ms. Brinson struck the victim in the head multiple times.

 Id.; Doc. 8-18 at 23-24. Petitioner said Ms. Brinson hit the victim

 because the victim “got all wacky, and didn’t want to leave.” Doc.

 8-17 at 128.

      After     Ms.   Brinson   hit   the   victim,   the   victim   became

 unconscious and was snoring. But Petitioner ascribed Petitioner’s

 condition to having taken morphine and meth, not to having been

 beaten with a gun. Id. at 132-33, 134-35; Doc. 8-18 at 31.

 According to Petitioner, Ms. Brinson had earlier given the victim

 some of the morphine pills the man from Temple Terrace exchanged

 for Petitioner’s drugs. Doc. 8-17 at 125-26. Eventually, however,

 Petitioner admitted that a few minutes before Petitioner told the

 victim and Ms. Brinson they were leaving for Momma’s house, and

 before Ms. Brinson struck the victim in the head, Ms. Brinson used

 a needle to inject the victim with morphine. Doc. 8-18 at 38, 43.

      Petitioner,      at   first,    denied   witnessing     Ms.    Brinson

 administer the morphine injection. Id. at 42. After some prompting




      10 The victim may have been staying with Momma before her
 death. Petitioner said he wanted to take the victim “home” when
 referencing Momma’s house. See Doc. 8-18 at 118-19.
                                      6
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 7 of 38 PageID 3766



 by the detectives, however, Petitioner conceded he watched Ms.

 Brinson administer the injection, but he thought it was consensual.

 Id. at 64-65, 74-75. Petitioner said he thought the victim and Ms.

 Brinson had agreed to “get high” one more time before the victim

 went back to Momma’s house. Id. at 74-75.

      Once   the   victim   became     unconscious,    Petitioner     and    Ms.

 Brinson   moved   the   victim   to   the   back   seat   of   his   car,   and

 Petitioner drove to his father’s vacant home instead of bringing

 the victim to Momma’s house as planned. Doc. 8-17 at 136-37.

 Petitioner and Ms. Brinson carried the victim to the garage, placed

 her on a table, taped her hands behind her back, gagged her, put

 a blanket partially over her, turned on the radio, and left. Id.

 at 138; Doc. 8-18 at 127. When Petitioner and Ms. Brinson returned

 with Momma about fifty to sixty minutes later, the victim was dead.

 Doc. 8-17 at 139.

      At Momma’s direction, Petitioner and Ms. Brinson wrapped the

 victim’s body in some black material that Petitioner found in the

 garage. Id. at 149-50; Doc. 8-18 at 153-54, 161. They secured the

 material with wire and strap ties. Doc. 8-17 at 150; Doc. 8-18 at

 20. Petitioner and Ms. Brinson moved the victim’s body to the trunk

 of Petitioner’s car where the body remained for two days until

 Petitioner identified a location to dispose of it, which he did by

 himself. Doc. 8-17 at 151, 160; Doc. 8-18 at 1, 3, 4, 16; Doc. 8-



                                       7
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 8 of 38 PageID 3767



 19 at 24. On January 18, 2013, a local hunter found the body and

 called the police. Doc. 8-14 at 73.

      A medical examiner testified that the cause of the victim’s

 death was acute morphine intoxication, and the manner of death was

 homicide. Doc. 8-15 at 24, 27. The medical examiner explained the

 victim died before she could metabolize the amount of morphine she

 had in her body, which was “magnitudes of order higher than . . .

 would ever [be] see[n] in somebody who was a terminal cancer

 patient receiving a morphine drip.” Id. at 20. While the victim

 had a “very, very high” amount of morphine in her system, the

 medical examiner could not determine the method by which the drug

 was delivered (pill form, injection, or other). Id. at 46-47. In

 addition to the high level of morphine, the victim had other

 intoxicants or drugs in her system: alcohol, ibuprofen, and a drug

 found in common cold medicines. Id. at 34, 36, 38.11

      Petitioner told the detectives he did not know how much

 morphine Ms. Brinson gave the victim. Doc. 8-18 at 71. But he

 recognized the victim showed signs of overdose “[f]rom just the

 way [the victim] was fu**ing sweating . . . it was just like

 rolling off.” Id. Petitioner never considered taking the victim to

 the hospital or calling emergency medical services, id., but he


      11Despite testimony that the victim had been doing meth for
 days before her death, the autopsy and toxicology results did not
 show meth was a contributing factor in the victim’s death. Doc. 8-
 15 at 24-25.
                                      8
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 9 of 38 PageID 3768



 said he did not think such action was necessary because he thought

 the victim would be fine. Id. at 98-99. Petitioner said the victim

 did not object to the morphine injection, and Petitioner did not

 think Ms. Brinson had given the victim too much morphine even

 though the victim was “sweating bad.”12 Id. at 99, 126, 146; Doc.

 8-19 at 8, 77.

                          III. Timeliness & Exhaustion

      Respondents concede Petitioner timely filed his Petition and

 exhausted all grounds for relief. See Resp. at 4, 5. Thus, the

 Court     accepts   as   undisputed       that   the     claims   are   timely   and

 exhausted.

                            IV. Evidentiary Hearing

      Petitioner requests an evidentiary hearing. See Reply at 2.

 Petitioner has the burden to establish an evidentiary hearing is

 necessary. See Chavez v. Sec’y, Fla. Dep't of Corr., 647 F.3d 1057,

 1060 (11th Cir. 2011) (opining a petitioner bears the burden of

 establishing the need for an evidentiary hearing with more than

 speculative     claims     of    need).       Petitioner    asserts     the   record

 demonstrates there are “debatable issues of material fact,” though

 he does not explain his conclusion. See Reply at 2. In particular,

 Petitioner     “has      not    identified,       much     less   proffered,     any

 additional evidence” he would present in support of his grounds


      12The victim was sweating despite it being a chilly December
 day. Doc. 8-18 at 102.
                                           9
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 10 of 38 PageID 3769



 for relief. See Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

 2003).     Upon       review,   the      Court      can     “adequately     assess

 [Petitioner’s] claim[s] without further factual development.” Id.

 Accordingly, Petitioner is not entitled to an evidentiary hearing.

 See Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                            V. Applicable Standards

                                  A. Habeas Review

       The Antiterrorism and Effective Death Penalty Act (AEDPA)

 governs a state prisoner’s federal petition for habeas corpus and

 “prescribes       a   deferential       framework     for    evaluating    issues

 previously       decided   in   state    court,”     Sealey    v.     Warden,   Ga.

 Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020), limiting

 a federal court’s authority to award habeas relief. See 28 U.S.C.

 § 2254; see also Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per

 curiam) (recognizing AEDPA imposes “important limitations on the

 power of federal courts to overturn the judgments of state courts

 in criminal cases”).

       When a state court has adjudicated a petitioner’s claim on

 the merits, a federal court cannot grant habeas relief unless the

 state court’s adjudication of the claim was “contrary to, or

 involved    an    unreasonable    application        of,    clearly   established

 Federal law, as determined by the Supreme Court of the United

 States,” or “was based on an unreasonable determination of the

 facts in light of the evidence presented in the State court

                                          10
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 11 of 38 PageID 3770



 proceeding.” 28 U.S.C. § 2254(d). See also Nance v. Warden, Ga.

 Diagnostic Prison, 922 F.3d 1298, 1300-01 (11th Cir. 2019), cert.

 denied, No. 19-6918, 2020 WL 1325907 (U.S. Mar. 23, 2020).                          The

 burden of proof is high; “clear error will not suffice.” Virginia

 v. LeBlanc, 137 S. Ct. 1726, 1728 (2017).

       A federal district court must give appropriate deference to

 a state court decision on the merits. Wilson v. Sellers, 138 S.

 Ct. 1188, 1192 (2018). The state court need not issue an opinion

 explaining     its       rationale   for    its    decision    to   qualify    as    an

 adjudication        on     the    merits.    Id.    Where     the   state     court’s

 adjudication is unaccompanied by an explanation, the district

 court      should    presume      the   unexplained     decision      adopted       the

 reasoning of the lower court:

              [T]he federal court should “look through” the
              unexplained decision to the last related
              state-court decision that does provide a
              relevant rationale. It should then presume
              that the unexplained decision adopted the same
              reasoning.

 Id.

       To    obtain       habeas   relief,    the   state    court   decision    must

 unquestionably conflict with Supreme Court precedent, not dicta.

 Harrington v. Richter, 562 U.S. 86, 102 (2011). If some fair-

 minded jurists could agree with the state court’s decision, habeas

 relief must be denied. Meders v. Warden, Ga. Diagnostic Prison,

 911 F.3d 1335, 1351 (11th Cir. 2019), cert. denied, 140 S. Ct. 394


                                             11
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 12 of 38 PageID 3771



 (2019). Therefore, unless the petitioner shows the state court’s

 ruling was so lacking in justification that there was error well

 understood and comprehended in existing law beyond any possibility

 for fair-minded disagreement, there is no entitlement to habeas

 relief. Burt v. Titlow, 571 U.S. 12, 19-20 (2013). A state court’s

 factual findings are “presumed to be correct” unless rebutted “by

 clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

       The    AEDPA   standard   is   intended     to   be   difficult   for   a

 petitioner to meet. Harrington, 562 U.S. at 102. A district court’s

 obligation is to “train its attention” on the legal and factual

 basis for the state court’s ruling, not to “flyspeck the state

 court order or grade it.” Meders, 911 F.3d at 1349 (citing Wilson,

 138 S. Ct. at 1191-92).

                      B. Ineffective Assistance of Counsel

       To    demonstrate   trial   counsel   was    ineffective,    a    habeas

 petitioner must satisfy a rigorous two-prong test by showing (1)

 counsel’s performance was deficient, meaning it fell below an

 objective standard of reasonableness, and (2) counsel’s deficient

 performance prejudiced his defense. Strickland v. Washington, 466

 U.S. 668, 688, 692 (1984). Restated, a criminal defendant’s Sixth

 Amendment right to effective assistance of counsel “is denied when

 a defense attorney’s performance falls below an objective standard

 of reasonableness and thereby prejudices the defense.” Yarborough



                                      12
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 13 of 38 PageID 3772



 v. Gentry, 540 U.S. 1, 5 (2003) (citing Wiggins v. Smith, 539 U.S.

 510, 521 (2003); Strickland, 466 U.S. at 687).

        There is no “iron-clad rule requiring a court to tackle one

 prong of the Strickland test before the other.” Ward v. Hall, 592

 F.3d 1144, 1163 (11th Cir. 2010). Since both prongs of the two-

 part Strickland test must be satisfied to show a Sixth Amendment

 violation, “a court need not address the performance prong if the

 petitioner cannot meet the prejudice prong, and vice-versa.” Id.

 (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)).

        The performance prong is highly deferential, requiring a

 “strong presumption that counsel’s representation was within the

 wide    range   of    reasonable       professional      assistance.”     Daniel    v.

 Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016)

 (internal quotation marks omitted) (quoting Strickland, 466 U.S.

 at     689).    Thus,      “to    show      that    counsel’s     performance      was

 unreasonable, the petitioner must establish that no competent

 counsel would have taken the action that his counsel did take.”

 Grayson    v.   Thompson,        257   F.3d      1194,   1216   (11th   Cir.   2001).

 (emphasis in original). The prejudice prong requires a showing

 that there is a reasonable probability that, but for counsel’s

 deficiencies,        the   result      of   the    proceeding    would   have   been

 different. Strickland, 466 U.S. at 695.

        When    the   “strong     presumption”       standard     of   Strickland    is

 applied “in tandem” with the highly deferential AEDPA standard, a

                                             13
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 14 of 38 PageID 3773



 review of the state court’s determination as to the “performance”

 prong is afforded double deference. Richter, 562 U.S. at 105.

 Accordingly, the question for a federal court is not whether trial

 counsel’s performance was reasonable, but “whether there is any

 reasonable       argument     that   counsel     satisfied    Strickland’s

 deferential standard.” Id. If there is “any reasonable argument

 that   counsel    satisfied    Strickland’s     deferential   standard,”   a

 federal court may not disturb a state-court decision denying the

 claim. Id. As such, “[s]urmounting Strickland’s high bar is never

 an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

                                 VI. Analysis
                                 A. Ground One
        In his first ground, Petitioner asserts his counsel was

 ineffective for failing to file a motion for new trial. Petition

 at 4-5. Petitioner contends counsel’s failure was not harmless

 because it “caused the weight of the evidence standard not to be

 applied.” Id. at 5. Had trial counsel moved for a new trial,

 according to Petitioner, “there is a reasonable likelihood” that

 such a motion would have been granted. Memo at 15.

        Petitioner raised this claim as ground one in his motion for

 postconviction relief under Florida Rule of Criminal Procedure

 3.850 (Rule 3.850 Motion). See Doc. 1-1 at 31. In his Rule 3.850

 Motion, Petitioner argued he was convicted of a crime for which he

 was legally innocent because the greater weight of the evidence


                                      14
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 15 of 38 PageID 3774



 was exculpatory. Id. at 33. In his Petition, Petitioner suggests

 the testimony of two of the State’s witnesses were somewhat

 favorable to him, though he does not explain how the weight of the

 evidence was exculpatory.13 Petition at 5.

       The postconviction court denied Petitioner’s claim. Doc. 1-1

 at 8. Florida’s Fifth District Court of Appeal (Fifth DCA) affirmed

 without opinion and issued its mandate. Doc. 8-31 at 55, 56. To

 the extent the Fifth DCA affirmed the postconviction court’s denial

 on the merits, the Court will address the claim in accordance with

 the deferential standard for federal court review of state court

 adjudications. See Wilson, 138 S. Ct. at 1194. As such, the Court

 will “look through” the unexplained opinion to the postconviction

 court’s order on Petitioner’s Rule 3.850 Motion. Id.14

       In denying Petitioner’s claim, the postconviction court found

 significant that Petitioner was charged with first-degree murder

 but was sentenced to the lesser-included offense of second-degree

 murder based on the following evidence: Petitioner witnessed Ms.

 Brinson inject the victim with morphine that resulted in her death;


       13For instance, Petitioner says one witness confirmed that
 Ms. Brinson was the primary actor, and another witness
 “circumstantially implied” it was not Petitioner’s drugs that Ms.
 Brinson used to exchange for the morphine pills. Petition at 5.

       14In looking through the appellate court’s per curiam
 affirmance to the circuit court’s “relevant rationale,” the Court
 presumes the appellate court “adopted the same reasoning.” Wilson,
 138 S. Ct. at 1194.


                                      15
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 16 of 38 PageID 3775



 Petitioner may have struck the victim;15 Petitioner assisted Ms.

 Brinson “in tying the victim to a chair, covering her while she

 was alive[,] in effect letting her die”; and Petitioner disposed

 of the body. See Doc. 1-1 at 8-9. Additionally, the court noted,

 Petitioner’s ex-wife testified that Petitioner told her he had

 “done something bad” to someone. Id. at 9. The court also recounted

 the physical evidence connecting Petitioner to the victim’s death:

 the victim’s blood was found inside both his home and his car. Id.

 The postconviction court concluded:

               There was overwhelming evidence that a [sic]
               [Petitioner] was involved in “[t]he unlawful
               killing of a human being, when perpetrated by
               any act imminently dangerous to another and
               evincing a depraved mind regardless of human
               life, although without any premeditated design
               to effect the death of any particular
               individual[.]” See § 782.04(2), Fla. Stat.
               (2013).   Therefore,    [Petitioner’s]    trial
               attorneys did not have a basis to file a Motion
               for a New Trial and his first claim is without
               merit.

 Id.   Based        on   the    “overwhelming        evidence”      of   guilt,   the

 postconviction court found Petitioner’s trial counsel “did not

 have a basis” upon which to move for a new trial. Id.

       Petitioner        is    unable    to       establish   the    state     court’s

 adjudication of the claim was contrary to clearly established

 federal     law,    involved    an     unreasonable     application      of   clearly

 established        federal    law,     or    was    based    on    an   unreasonable


       15   There is no evidence that Petitioner himself hit the victim.
                                             16
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 17 of 38 PageID 3776



 determination of the facts. In its order denying Petitioner’s Rule

 3.850 Motion, the postconviction court set forth the applicable

 two-prong    Strickland    test   and   recognized     that   an   attorney’s

 strategic choices are “virtually unchallengeable.” Id. at 7-8. The

 record demonstrates the postconviction court properly applied the

 Strickland standard.

       Even if the state court’s adjudication is not entitled to

 deference, however, and assuming Petitioner can satisfy the first

 Strickland prong, Petitioner is unable to demonstrate any alleged

 deficient performance by his trial counsel was prejudicial to his

 defense. The judge who ruled on Petitioner’s Rule 3.850 Motion is

 the same judge who presided over his trial. In ruling on the Rule

 3.850 Motion, the postconviction court noted the evidence against

 Petitioner was “overwhelming.” Id. at 9. As such, the judge likely

 would have denied a motion for new trial.

       Petitioner takes issue with the portions of the record the

 postconviction    court   referenced      in   its   order,   asserting   “the

 transcript does not mention Petitioner tying the victim to a

 chair,” and “there was no evidence that [Petitioner] knew the

 victim was dying.” Reply at 8. While Petitioner did not tie the

 victim to a chair, Petitioner himself described in detail how he

 and Ms. Brinson restrained the victim on an inversion table where

 they left her despite her showing signs of possible overdose. Doc.

 8-18 at 127-28. The postconviction court’s imprecise nomenclature

                                      17
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 18 of 38 PageID 3777



 aside (i.e., “chair” versus “table” and “tie” versus “tape”), the

 evidence supports the jury’s verdict.

        The jury found Petitioner guilty of second-degree murder,

 which is defined under Florida law as “[t]he unlawful killing of

 a human being, when perpetrated by any act imminently dangerous to

 another and evincing a depraved mind regardless of human life,

 although without any premeditated design to effect the death of

 any particular individual.” Fla. Stat. § 782.04(2). The trial judge

 instructed the jury as follows:

               An act is [im]minently dangerous to another
               demonstrating a depraved mind if it is an act
               or series of acts that:

               (1)   A person of ordinary judgment would know
                     is reasonably certain to kill or do
                     serious bodily injury to another, and

               (2)   Is done from ill will, hatred, spite, or
                     an evil intent, and

               (3)   Is of such a nature that the act itself
                     indicates an indifference to human life.

 Doc. 8-20 at 77.

        Petitioner contends in his Reply that Ms. Brinson was the one

 who “overdosed the victim with morphine causing her death without

 Petitioner’s knowledge or participation.” Reply at 9. However,

 Petitioner told the detectives that he witnessed the injection.

 Doc.   8-18    at   65.   The   jurors    also   heard   the   following   from

 Petitioner: the victim “up-ended” his home and attempted to steal

 his drugs, Doc. 8-17 at 109-110; after Ms. Brinson interrogated

                                          18
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 19 of 38 PageID 3778



 the victim and injected her with morphine, Petitioner watched Ms.

 Brinson beat the victim in the head using Petitioner’s gun, id. at

 122; Petitioner transported the victim in his own car to his

 father’s garage, id. at 132-33, a decision he told the detectives

 he himself made, Doc. 8-19 at 3; inside the garage, Petitioner and

 Ms. Brinson restrained the victim while she was still alive, Doc.

 8-18 at 127-28; Petitioner understood that sweating was a sign of

 overdose, and the victim was sweating when he left her in the

 garage, despite it being a chilly day, id. at 70-71; and Petitioner

 did not consider calling emergency services or taking the victim

 to the hospital, either before leaving her in the garage or after

 he and Ms. Brinson found her dead, id. at 71, 154.

       These facts alone, relayed through Petitioner’s own voice,

 support the finding that Petitioner’s actions were “imminently

 dangerous” and “evince[ed] a depraved mind regardless of human

 life.” See Fla. Stat. § 782.04(2). Indeed, Petitioner told the

 detectives that upon reflection, his actions sounded “vicious,”

 “shitty,” and “evil.” Doc. 8-18 at 138, 148, 161; Doc. 8-19 at 1,

 5. Additionally, regardless of how the morphine was obtained, or

 whether Petitioner actively participated in injecting the victim

 with morphine and hitting her, under a principal theory, Petitioner




                                      19
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 20 of 38 PageID 3779



 was “treated as if he had done all of the things” Ms. Brinson did.

 See Doc. 8-20 at 85.16

       Aside from Petitioner’s recorded interview, other evidence

 suggested Petitioner’s guilt: Petitioner’s ex-wife testified that

 Petitioner called her after the victim’s death, and Petitioner

 confessed that he had done something bad to someone else. Doc. 8-

 14 at 59. Petitioner asked his ex-wife if he could stay with her

 for   a    while,   suggesting   he   had   plans   to   flee.   Id.   at   63.

 Additionally, consistent with Petitioner’s description of events,

 the victim’s DNA matched that found on Petitioner’s gun, in his

 home, and in his car. Doc. 8-16 at 44-45, 47, 56, 149.




        The trial judge instructed the jury on the definition of a
       16

 “principal” to a crime, as follows:

              If the Defendant helped another person or
              persons commit or attempt to commit a crime,
              the Defendant is a principal and must be
              treated as if he had done all of the things
              the other person or persons did if:

              (1)    The Defendant had a conscious intent that
                     the criminal act be done, and

              (2)    The Defendant did some act or said some
                     word which was intended to and which did
                     insight [sic], cause, encourage, assist,
                     or advise the other person or persons to
                     actually commit or attempt to commit the
                     crime.

 Doc. 8-20 at 85.


                                       20
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 21 of 38 PageID 3780



       Moreover,     the    jurors      reasonably   could   have    doubted

 Petitioner’s attempt to paint himself as an innocent bystander who

 was unintentionally caught up in someone else’s “deal.” Petitioner

 lied to detectives on at least two occasions before he ultimately

 confessed. And when he did confess, Petitioner omitted crucial

 facts until the detectives prodded him for the truth. For instance,

 Petitioner initially failed to disclose that he watched Ms. Brinson

 inject the victim with morphine and that Ms. Brinson used his gun

 to strike the victim in the head.

       At first, Petitioner denied any knowledge of what Ms. Brinson

 and the victim had been doing during the two to three hours he was

 searching for his bowl or why Ms. Brinson had his gun. Doc. 8-17

 at 121. However, Petitioner said he searched every room in the

 house, including the kitchen, where he says Ms. Brinson and the

 victim   were   talking,    and   he   later   conceded   Ms.   Brinson   was

 interrogating the victim, during which time Ms. Brinson must have

 had his gun. Id.; Doc. 8-18 at 51, 62-63, 93, 96.

       Petitioner also initially led the detectives to believe the

 victim had taken some of the morphine pills the man from Temple

 Terrace gave Ms. Brinson in exchange for Petitioner’s drugs. Doc.

 8-17 at 125-26. Later, though, he admitted he did not know whether

 the victim had taken any of the pills but conceded he saw Ms.

 Brinson inject the victim with morphine using a needle. Doc. 8-18

 at 38, 43, 75. Petitioner suggested Ms. Brinson injected the victim

                                        21
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 22 of 38 PageID 3781



 to calm the victim down, but Petitioner acknowledged he heard no

 commotion when he was searching for his bowl, and Ms. Brinson and

 the victim had been “getting along great.” Id. at 42, 43, 58, 61,

 103. Thus, there appeared no need for the victim to calm down at

 the time Petitioner said Ms. Brinson administered the injection.

 Id. at 103. According to Petitioner, the victim only started

 “freaking out” and yelling minutes after Ms. Brinson injected her

 with morphine. Id. at 59, 99, 101, 105. Petitioner’s best guess

 why the victim suddenly “freaked out” after having been calm for

 hours was that the victim must have “thought she was getting taken

 to get killed.” Id. at 103-04.

       Petitioner’s explanations for some of his own actions on the

 day of the victim’s death also were somewhat unconvincing and, at

 times, contradictory. For instance, Petitioner said he was the one

 to duct tape the victim’s hands behind her back “so that she

 wouldn’t freak out” if she regained consciousness. Id. at 127-28,

 131. Logically, relocating, physically restraining, and gagging a

 person who was recently attacked and high on drugs would elicit

 just the reaction Petitioner claims he was trying to avoid: it

 would cause that person to “freak out.” And Petitioner could not

 convincingly reconcile his decision to tape the victim’s hands

 behind her back with his expressed concern for her falling off the

 table. Id. at 137-38. When the detective asked Petitioner why he

 taped the victim’s hands if he was afraid of her falling, he said,

                                      22
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 23 of 38 PageID 3782



 “Then she could, like, wake up and focus on where she is before

 she started flipping out, because on the way to the door [at

 Petitioner’s house], she just flipped out . . . [with] no concern

 for even where walls are or anything.” Id.

       Petitioner’s explanation for bringing the victim to his dad’s

 vacant house instead of to Momma’s house, as planned, invited

 skepticism as well. Petitioner initially said he did not know who

 would be at Momma’s house, and he wanted to avoid the “drama” of

 Momma’s house, Doc. 8-17 at 137, but later he said, he “didn’t

 want to drive any farther than [he] had to . . . with [the victim]

 passed out,” Doc. 8-19 at 3-4. Petitioner himself acknowledged his

 decision did not make sense in retrospect. He told the detectives,

 “[It makes] [n]o sense, now that you think of it, why I didn’t

 want to drive with her like that, but I’m being honest with you.”

 Id. at 5.

       Finally, aside from Petitioner’s admission to his role in

 events leading up to the victim’s death, he explained the steps he

 took to dispose of the victim’s body and other evidence. After the

 victim died, Petitioner removed the tape and rag he and Ms. Brinson

 used to restrain the victim, and he burned them; Petitioner cleaned

 the blood inside his house; Petitioner asked others how to dispose

 of a dead body; and, he alone disposed of the victim’s body two

 days after she died. Doc. 8-18 at 139-40.



                                      23
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 24 of 38 PageID 3783



       Upon review, Petitioner fails to demonstrate his counsel’s

 alleged failure to move for a new trial prejudiced his defense.

 Because Petitioner fails to overcome AEDPA’s deferential standard

 and fails to show any alleged deficient performance by his trial

 counsel prejudiced his defense, Petitioner is not entitled to

 habeas relief on ground one.

                                  B. Ground Two

       In ground two, Petitioner asserts his counsel was ineffective

 for failing to redact portions of his recorded interview, or to

 timely   object,    move   for    a   mistrial,   or   request   a   curative

 instruction. Petition at 6-7. See also Memo at 16-18. Petitioner

 contends two statements he made to the detectives should have been

 redacted before being published to the jury: (1) his reference to

 having been in jail shortly before the victim’s death; and (2) his

 admission to having been a drug dealer in the past and having been

 arrested for possession with intent. Petition at 6-7. As to the

 latter statement, the jury heard Petitioner say, “I should have

 been caught for much worse” because “I was moving a couple hundred

 pounds [of weed] a week.” Id. at 7-8.

       Petitioner argues the unredacted prejudicial statements were

 compounded during closing argument when the prosecutor attacked

 Petitioner’s character by portraying him as a drug dealer. Id. at

 8. In closing, the prosecutor told the jury Petitioner was involved

 in a “joint venture” with Ms. Brinson to exchange Petitioner’s

                                        24
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 25 of 38 PageID 3784



 meth for morphine; Petitioner was a “drug dealer”; and Petitioner

 knows about drugs, drug injection and ingestion, and overdoses.

 Id.

       Petitioner raised this claim as ground two in his Rule 3.850

 Motion. See Doc. 1-1 at 34.               The postconviction court denied

 Petitioner’s claim. Id. at 9. The Fifth DCA affirmed without

 opinion. Doc. 8-31 at 55. To the extent the Fifth DCA affirmed the

 postconviction court’s denial on the merits, the Court will address

 the claim in accordance with the deferential standard for federal

 court review of state court adjudications. See Wilson, 138 S. Ct.

 at 1194. As such, the Court will “look through” the unexplained

 opinion to the postconviction court’s order on Petitioner’s Rule

 3.850 Motion. Id.

       The postconviction court found Petitioner’s claim without

 merit and “conclusively refuted by the record.” Doc. 1-1 at 9. The

 court explained, “At trial, defense counsel sought redaction of

 certain portions of his statement. The State acknowledged that not

 all portions were redacted due to time constraints. Trial counsel

 sought a mistrial[;] however[,] the Court denied his motion.” Id.

 (citations omitted).

       Petitioner     is    unable    to       establish   the    state     court’s

 adjudication of the claim was contrary to clearly established

 federal   law,    involved   an     unreasonable     application      of   clearly

 established      federal   law,     or    was    based    on    an   unreasonable

                                          25
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 26 of 38 PageID 3785



 determination of the facts. In its order denying Petitioner’s Rule

 3.850 Motion, the postconviction court set forth the applicable

 two-prong Strickland test. Id. at 7-8. The record demonstrates the

 postconviction court properly applied the Strickland standard in

 concluding counsel’s performance was not deficient.

       Even if the state court’s adjudication is not entitled to

 deference, however, and assuming Petitioner can satisfy the first

 Strickland prong, for the reasons previously discussed, Petitioner

 is unable to demonstrate any alleged deficient performance by his

 trial      counsel   was     prejudicial    to    his       defense.    Without    these

 statements,      the        evidence   supports         a     second-degree        murder

 conviction.

       Moreover,      the     jury   must    not    have       been     persuaded    that

 Petitioner was engaged in a “joint venture” with Ms. Brinson to

 distribute drugs on the day the victim died. In closing, the

 prosecutor argued the evidence supported a first-degree murder

 conviction under two theories, including felony murder. Doc. 8-20

 at 20-21. As the prosecutor explained to the jury, under a felony

 murder theory, the State must demonstrate the victim died during

 the   commission       of    a   felony,   such    as       the   distribution      of   a

 controlled substance. Id. The jury declined to convict Petitioner

 of first-degree murder under a felony murder theory.17 Because



        It is clear the jury considered the felony murder theory
       17

 because the jurors submitted the following question to the trial
                                            26
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 27 of 38 PageID 3786



 Petitioner    was   convicted   of   second-degree     murder,   not   felony

 murder, he fails to demonstrate that “every fair-minded jurist

 would conclude ‘that there is a reasonable probability that, but

 for counsel’s unprofessional errors, the result of the proceeding

 would have been different.’” See Jones v. GDCP Warden, 753 F.3d

 1171, 1184 (11th Cir. 2014) (quoting Strickland, 466 U.S. at 694).

       Because Petitioner fails to overcome AEDPA’s deferential

 standard and fails to show any alleged deficient performance by

 his   trial   counsel   prejudiced    his   defense,   Petitioner      is   not

 entitled to relief on ground two.

                                 C. Ground Three

       In ground three, Petitioner asserts his trial counsel was

 ineffective for failing to object to improper statements the

 prosecutor made in closing argument. Petition at 10; Memo at 18.

 Petitioner contends the prosecutor improperly interjected his

 personal opinion when he suggested Petitioner’s explanation for

 some of his actions were unbelievable. First, the prosecutor

 questioned Petitioner’s explanation as to why he taped the victim’s

 hands when he put her in the garage, and said to the jury, “Folks,

 [you] want to believe that, you walk that Defendant right out the



 judge while they were deliberating: “[Can you give us a] definition
 for distribution?” Doc. 8-20 at 109. After consultation with the
 State and defense counsel, the trial judge provided the following
 definition to the jurors: “Distribute means to deliver other than
 by administering or dispensing a controlled substance.” Id. at
 118.
                                      27
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 28 of 38 PageID 3787



 . . . courtroom door. That flies in the face of common sense and

 it flies in the face of the other evidence in this case.” Petition

 at 10. See also Doc. 8-20 at 8.

       Second,    the   prosecutor    suggested    Petitioner    was   being

 untruthful when he told detectives he did not know Ms. Brinson had

 taken his gun out of the safe. The prosecutor told the jury, “His

 gun’s stored in his safe, yet, Oh, I don’t know how—I don’t know

 nothing about how she got it. You want to believe that, I can’t

 stop you from believing that.” Petition at 10; Doc. 8-20 at 15.

 Third, the prosecutor told jurors that Petitioner “was no more

 being fully honest with law enforcement than there’s a man in the

 moon.” Petition at 10; Doc. 8-20 at 68. Petitioner also takes issue

 with the prosecutor’s statement during closing that Petitioner was

 “a drug dealer [who] prays [sic] on people.” Petition at 10; Doc.

 8-20 at 13.

       Petitioner raised this claim as ground three in his Rule 3.850

 Motion. See Doc. 1-1        at 39. The postconviction court denied

 Petitioner’s claim. Id. at 10. The Fifth DCA affirmed without

 opinion. Doc. 8-31 at 55. To the extent the Fifth DCA affirmed the

 postconviction court’s denial on the merits, the Court will address

 the claim in accordance with the deferential standard for federal

 court review of state court adjudications. See Wilson, 138 S. Ct.

 at 1194. As such, the Court will “look through” the unexplained



                                      28
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 29 of 38 PageID 3788



 opinion to the postconviction court’s order on Petitioner’s Rule

 3.850 Motion. Id.

       The     postconviction          court      denied     Petitioner’s       claim,

 concluding “the comments made by the State do not constitute

 reversible error and [are] not improper[;] thus[,] an objection

 was not warranted.” Doc. 1-1 at 10. The court continued:

              The State comments asked the jury to use their
              common sense and highlighted the evidence that
              was presented at trial. Trial counsel did
              object at one point regarding the reference to
              the [Petitioner] being a drug dealer. However,
              the Court overruled the objection. The State’s
              statements do not rise to the level of
              personalizing of the prosecutor or appeals to
              the jurors’ emotions.

 Id. (citations omitted).

       Petitioner       is    unable     to      establish    the    state     court’s

 adjudication of the claim was contrary to clearly established

 federal     law,    involved   an     unreasonable        application    of   clearly

 established        federal   law,     or     was   based     on    an   unreasonable

 determination of the facts. In its order denying Petitioner’s Rule

 3.850 Motion, the postconviction court set forth the applicable

 two-prong Strickland test. Id. at 7-8. The record demonstrates the

 postconviction court properly applied the Strickland standard in

 concluding counsel’s performance was not deficient.

       Even if the state court’s adjudication is not entitled to

 deference, however, and assuming Petitioner can satisfy the first

 Strickland prong, Petitioner is unable to demonstrate any alleged

                                            29
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 30 of 38 PageID 3789



 deficient performance by his trial counsel was prejudicial to his

 defense. The prosecutor’s suggestion to the jury that Petitioner

 was a drug dealer or that some of his statements to the detectives

 were    not    trustworthy        were     made   to   demonstrate     the   evidence

 supported a first-degree murder conviction. Doc. 8-20 at 21. The

 prosecutor          attempted    to   demonstrate      the    victim’s    death     was

 premeditated or was the result of “unlawful distribution of a

 controlled substance.” Id. at 21, 23.

        Given the jury did not find Petitioner guilty of first-degree

 murder,       the    prosecutor’s        statements    cannot    be   said   to    have

 prejudiced Petitioner’s defense.                  Furthermore, the trial judge

 instructed the jurors that they must “decide what evidence is

 reliable” and to “use [their] common sense in deciding which is

 the best evidence and which evidence should not be relied upon.”

 Doc. 8-20 at 87. “A jury is presumed to follow its instructions.”

 Weeks v. Angelone, 528 U.S. 225, 234 (2000). Finally, as summarized

 above,      Petitioner’s        recorded    interview    by     the   detectives    was

 fraught with contradiction and invited skepticism.18

        Accordingly, because Petitioner fails to overcome AEDPA’s

 deferential standard and fails to show any alleged deficient




        This assessment is based on the cold transcript. The jurors
        18

 viewed a video, so they had an opportunity to observe Petitioner’s
 mannerisms and non-verbal communications.
                                              30
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 31 of 38 PageID 3790



 performance         by     his        trial   counsel      prejudiced   his     defense,

 Petitioner is not entitled to relief on ground three.

                                           D. Ground Four

        In    ground        four,        Petitioner      asserts   his     counsel     was

 ineffective for failing to object to a Brady violation. Petition

 at 12; Memo at 19. One of the State’s witnesses, Kevin Shields,

 gave   two    recorded         statements      to    the    police,   but,    Petitioner

 contends, the State disclosed to the defense only the second.

 Petition at 12. Petitioner contends the first recorded interview

 could have been used to impeach Mr. Shields at trial. Id.

        Petitioner raised this claim in ground four of his Rule 3.850

 Motion.      Doc.        1-1     at     42.   The    postconviction     court     denied

 Petitioner’s claim. Id. at 11-12. The Fifth DCA affirmed without

 opinion. Doc. 8-31 at 55. To the extent the Fifth DCA affirmed the

 postconviction court’s denial on the merits, the Court will address

 the claim in accordance with the deferential standard for federal

 court review of state court adjudications. See Wilson, 138 S. Ct.

 at 1194. As such, the Court will “look through” the unexplained

 opinion to the postconviction court’s order on Petitioner’s Rule

 3.850 Motion. Id.

        The    postconviction              court     found    Petitioner      failed   to

 demonstrate a Brady violation because, even though the State did

 not disclose Mr. Shields’s first recorded interview, “the State

 disclosed recorded interviews of Mr. Shields on July 29, 2013,”

                                                31
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 32 of 38 PageID 3791



 and,    on   August   5,    2013,   disclosed     “reports     prepared    by   law

 enforcement regarding [both of] Mr. Shields’[s] statements.”19

 Doc. 1-1 at 11-12. Petitioner concedes that before his trial

 commenced, the State disclosed reports summarizing Mr. Shields’s

 two recorded interviews. Reply at 15. However, he maintains, he

 never received a recording of the first interview. Id. Despite

 having received a summary of the first interview, Petitioner

 asserts, “any paraphrased synopsis in a police report of what Mr.

 Shields      may   have    said   does   not   replace   the   actual     recorded

 interview.” Id.

        In its order denying Petitioner’s Rule 3.850 Motion, the

 postconviction court set forth the applicable test under Brady,

 Doc. 1-1 at 11, which holds “the suppression by the prosecution of

 evidence favorable to an accused upon request violates due process

 where the evidence is material either to guilt or to punishment.”

 Brady v. Maryland, 373 U.S. 83, 87 (1963). The postconviction court

 also set forth the applicable test for “materiality” under the

 Brady standard, Doc. 1-1 at 11: evidence is material if there is

 a “reasonable probability that . . . the result of the trial would

 have been different” had it been disclosed. United States v.

 Bagley, 473 U.S. 667, 684 (1985).




        Trial began on August 19, 2013, shortly after Petitioner’s
        19

 demand for a speedy trial. See Doc. 8-12 at 29, 36-37.
                                          32
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 33 of 38 PageID 3792



        Petitioner    fails     to   show     the    postconviction      court’s

 adjudication of this claim was contrary to clearly established

 law,    including   Brady,     Bagley,      and    Strickland,     involved   an

 unreasonable application of clearly established law, or was based

 on an unreasonable determination of the facts. The postconviction

 court’s    determination     that   Petitioner       failed   to    demonstrate

 prejudice because Petitioner “had other means of obtaining the

 information” is not objectively unreasonable. See Doc. 1-1 at 12.

        Nevertheless, even if the state court ruling is not entitled

 to deference, Petitioner’s claim has no merit. To establish a Brady

 violation,    a   petitioner    must   demonstrate:     (1)   the    government

 possessed evidence favorable to the defendant; “‘(2) the defendant

 does not possess the evidence and could not obtain the evidence

 with any reasonable diligence; (3) the prosecution suppressed the

 favorable evidence; and (4) had the evidence been disclosed to the

 defendant, there is a reasonable probability that the outcome would

 have been different.’” Riechmann v. Fla. Dep’t of Corr., 940 F.3d

 559, 580 (11th Cir. 2019) (quoting United States v. Stein, 846

 F.3d 1135, 1145-46 (11th Cir. 2017)).

        As to the fourth element, “[t]he question is not whether the

 defendant would more likely than not have received a different

 verdict with the evidence, but whether in its absence he received

 a fair trial, understood as a trial resulting in a verdict worthy

 of confidence.” Strickler v. Greene, 527 U.S. 263, 289–90 (1999)

                                        33
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 34 of 38 PageID 3793



 (quoting Kyles v. Whitley, 514 U.S. 419, 434 (1995)). It is not

 enough for a petitioner to show the disclosed evidence possibly

 could have resulted in a different outcome at trial. Id. at 291.

       Upon review, trial counsel’s decision not to assert a Brady

 violation was reasonable because such an objection likely would

 have been meritless. Because the State disclosed a summary of the

 first interview, the defense, with reasonable diligence, could

 have obtained the evidence.         See Riechmann, 940 F.3d        at 580.

 Additionally, had Petitioner’s counsel chosen to use Mr. Shields’s

 first interview to effectively impeach him at trial, the elements

 of second-degree murder still would have been proven through

 Petitioner’s recorded police interview and other evidence. Thus,

 there is not a reasonable probability that the outcome would have

 been different.

       Significantly, Mr. Shields did not see any of the events

 leading up to the victim’s death; he only testified to having been

 doing meth with the victim the day before her death and having

 seen Petitioner and Ms. Brinson after the victim died. Doc. 8-15

 at 114, 124. Petitioner himself told the trial court, during a

 pretrial hearing, that he and his co-defendant are the only two

 who know what happened. Doc. 8-3 at 22. The court reporter who

 transcribed    the   hearing    testified    at   trial,   relaying    what

 Petitioner had said: “I honestly don’t believe that [depositions



                                      34
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 35 of 38 PageID 3794



 are]   important      because   no    one       was   there   except   me    and   my

 codefendant.” Doc. 8-14 at 50.

        Moreover, in contradiction to his argument in this ground for

 relief,    Petitioner     asserts     in    ground     one    that   Mr.   Shields’s

 testimony was favorable to him because Mr. Shields confirmed

 Petitioner’s story that he “was not an active participant, [and

 that] he did not agree to the actions of Ms. Brinson.” Petition at

 5. Thus, trial counsel’s decision not to impeach Mr. Shields was

 a strategic one subject to deference. Indeed, in closing argument,

 defense counsel said, “The testimonial evidence from Kevin Shields

 and from [Petitioner] were consistent.” Doc. 8-20 at 59.

        Finally, even if Mr. Shields had been impeached, without his

 trial testimony, the record provides strong support for a second-

 degree    murder     conviction,     as    discussed     at   length   previously.

 Accordingly,       because   Petitioner          fails   to     overcome     AEDPA’s

 deferential standard and fails to show any alleged deficient

 performance     by     his   trial    counsel         prejudiced     his    defense,

 Petitioner is not entitled to relief on ground four.

                                    E. Ground Five

        In ground five, Petitioner asserts the cumulative effect of

 his counsel’s errors “produced a fundamentally flawed trial.”

 Petition at 16; Memo at 21. Petitioner raised this claim in his

 Rule 3.850 Motion. Doc. 1-1 at 50. The postconviction court ruled

 Petitioner’s cumulative error claim was “without merit as a matter

                                            35
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 36 of 38 PageID 3795



 of law” because “none of [Petitioner’s] claims [were] legally

 sufficient.” Id. at 12. The Fifth DCA affirmed without opinion.

 Doc. 8-31 at 55. Petitioner is unable to establish the state

 court’s    adjudication      of    the   claim      was   contrary    to   clearly

 established federal law, involved an unreasonable application of

 clearly established federal law, or was based on an unreasonable

 determination of the facts.

       Nevertheless, in the event the state court’s adjudication is

 not entitled to deference, this claim is without merit. “The

 cumulative error doctrine provides that an aggregation of non-

 reversible    errors      (i.e.,   plain      errors   failing   to   necessitate

 reversal     and   harmless       errors)     can   yield   a    denial    of    the

 constitutional right to a fair trial, which calls for reversal.”

 United States v. Baker, 432 F.3d 1189, 1223 (11th Cir. 2005)

 (internal quotation marks omitted).

       The Eleventh Circuit addresses cumulative error claims “by

 first considering the validity of each claim individually, and

 then examining any errors that [it] find[s] in the aggregate and

 in light of the trial as a whole to determine whether the appellant

 was afforded a fundamentally fair trial.” Morris v. Sec’y, Dep’t

 of Corr., 677 F.3d 1117, 1132 (11th Cir. 2012). Because the Court

 has determined that none of Petitioner’s individual claims of error

 or   prejudice     have   merit,    Petitioner’s       cumulative     error     claim

 cannot stand. As discussed, the evidence more than supports a

                                          36
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 37 of 38 PageID 3796



 second-degree murder conviction even without the alleged errors by

 trial counsel. Thus, Petitioner is not entitled to relief on ground

 five.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

       2.    This action is DISMISSED WITH PREJUDICE.

       3.    The Clerk shall enter judgment accordingly and close

 this case.

       4.    If Petitioner appeals the denial of his Petition, the

 Court denies a certificate of appealability.20 The Clerk shall

 terminate from the pending motions report any motion to proceed on

 appeal as a pauper that may be filed in this case. Such termination

 shall serve as a denial of the motion.




        This Court should issue a certificate of appealability only
       20

 if a petitioner makes “a substantial showing of the denial of a
 constitutional right.” 28 U.S.C. § 2253(c)(2). To make this
 substantial showing, Petitioner “must demonstrate that reasonable
 jurists would find the district court’s assessment of the
 constitutional claims debatable or wrong,” Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that “the issues presented were ‘adequate to deserve
 encouragement to proceed further,’” Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)). Upon due consideration, this Court will deny
 a certificate of appealability.
                                      37
Case 5:17-cv-00221-BJD-PRL Document 14 Filed 06/16/20 Page 38 of 38 PageID 3797



       DONE AND ORDERED at Jacksonville, Florida, this 15th day of

 June 2020.




 Jax-6
 c:
 Counsel of Record




                                      38
